DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is written in response to applicant’s amendment received on 5/31/22
	Claims 9, 10, 14, 15, 19, 24-26, and 30 are under examination.
	Objections to claims 9 and 24 are withdrawn. 
	Claim rejections under 112(b) are withdrawn in light of applicant’s argument p5 filed on 5/31/22. 
	Any rejection or objection not reiterated herein has been overcome by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 15, 19, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kabadi ( US PGPUB 20160022592) in view of Naidu (US PAT 8758742) and Gehrman (US PAT 4518696) as evidenced by Madit (US 8795720) and Goldstein (Ellie J. C. Goldstein, Kerin L. Tyrrell, Diane M. Citron, Lactobacillus Species: Taxonomic Complexity and Controversial Susceptibilities, Clinical Infectious Diseases, Volume 60, Issue suppl_2, May 2015, Pages S98–S107).
Regarding claim 9, Kabadi teaches the use of HPMC for a capsule ([0137]), the sealed capsule containing a probiotic (claim 1), and band sealed HPMC capsules using HPMC for the sealing agent ([0176], [0178], and [320]).  Band sealing is well understood in the art to be a means to externally seal a two piece capsule, and Kabadi specifically teaches the application of an aqueous or solvent coating of HPMC to seal the HPMC capsule ([0179]).  HPMC can be a hard capsule as evidenced by Madit claim 1 (US patent 8,795,720 B2).  Kabadi fails to teach the carrier agent having a water activity at or below 0.5, a ~1-4% weight percent of suspending agent based on weigh of the composition, or the anaerobic inert gas within the sealed capsule.
Gehrman teaches that sunflower seed oil, when used as the liquid suspending medium for properly prepared dry viable Lactobacillus cells, results in a cell suspension manifesting a high degree of cell stability at room temperature (column 1 lines 55-59).  While other highly unsaturated vegetable oils also tend to somewhat promote the stability of the Lactobacillus cells, sunflower seed oil appears to have unique properties in this respect (column 1 lines 59-63). Further, the cells can be maintained in suspension in the oil by incorporating a small amount of fumed silica (column 1 lines 63-65). By utilizing the sunflower seed oil medium together with the conditions and additives known to improve the stability of dry Lactobacilli, long term room temperature stability can be obtained (column 1 lines 56-68).  Therefore, Gehrman teaches a carrier of claimed water activity level, sunflower oil, and a suspending agent range of 0.5%-2% based on the weight of the oil cell mixture (column 3 lines 45-50).  
Naidu teaches an encapsulation system comprising nitrogen-purge, instant bonding encapsulation method. Specifically, the encapsulation system comprises a composition, a two-piece capsule comprising a capsule cap and a capsule body; a gas to purge oxygen from the composition within the capsule; and a sealing solution to seal the capsule cap to the capsule body (Abstract, figure 5).
It would be obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify the encapsulated probiotics as taught in Kabadi to add fumed silica and sunflower oil to the probiotics as taught by Gehrman and purging the capsule with nitrogen as taught by Naidu.  One of ordinary skill in the art would have been motivated by Gehrman’s teachings that fumed silica and low water activity is important for the creation of a suspension with high cell viability (column 2 lines 1-4, column 3 lines 54-58) and Naidu’s teachings that the nitrogen purging and encapsulation of the gas bubble increases stability of the Lactobacillus (column 2 lines 55-64).  As all three of these references are concerned with the stability of probiotic compositions, one of ordinary skill in the art would have a reasonable expectation of success to combine the teachings of Kabadi, Gehrman, and Naidu in order to better preserve the encapsulated probiotic. 
Regarding claim 10, Kabadi teaches a HPMC capsule and HPMC seals to enclose a probiotic formulation ([0176] and [0178]).  
Regarding claim 15, Kabadi teaches Lactobacillus and B. longum (claim 8 and [0334]).
Regarding claim 19, Kabadi teaches Lactobacillus which is a classified as a facultative anaerobe as evidenced by Goldstein (s98 left column lines 7-10).
Regarding claim 24, Naidu teaches the use of soy oil, fish oil and olive oil to increase the growth of Lactobacillus (table 4).  Gehrman teaches that sunflower seed oil, when used as the liquid suspending medium for properly prepared dry viable Lactobacillus cells, results in a cell suspension manifesting a high degree of cell stability at room temperature (column 1 lines 55-59).  It is well known in the art that high cell viability for probiotics is desired as selling a product with a large amount of non-viable probiotics is likely to result in a product that does not work as advertised, and thus one of ordinary skill would be motivated to use soy oil, fish oil, olive oil, and/or sunflower seed oil to improve the viability of probiotics, as suggested by Naidu and Gehrman, in Kabadi’s probiotic capsule. 
Regarding claim 25, Kabadi teaches the use of the excipient silicon dioxide in probiotic formulations however quantities are not specified ([0229-0230]).  Gehrman teaches a suspending agent such as fumed silica can be used (column 3 lines 31-32).  Gehrman teaches that fumed silica is important for the creation of a suspension with high cell viability (column 3 lines 54-58).  It is well known in the art that high cell viability for probiotics is desired as selling a product with a large amount of non-viable probiotics is likely to result in a product that does not work as advertised, and thus one of ordinary skill would be motivated to add silica as a suspending agent, to improve the viability of probiotics, as suggested by Gehrman, in Kabadi’s probiotic capsule. 
Regarding claim 26, Kabadi teaches that band sealing capsules is advantageous to avoid the need for excess moisture and heat required for processing which is especially important for maintenance of the viability of the biologicals; and minimize the impact on release of drug from the capsules ([0320]).  Naidu teaches a nitrogen gas purging of the cap of a capsule and the gas bubble is sealed inside the two piece capsule (figure 5).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify the encapsulated probiotics as taught in Kabadi by incorporating the nitrogen gas purging and gas bubble enclosed in the sealed two piece capsule as taught by Naidu.  Naidu teaches that their invention is aimed at providing increased viability, in vivo life span, and increased shelf life of probiotics (column 2 lines 52-64).  To one of ordinary skill in the art there would have a reasonable expectation of success to combine the HPMC band sealed capsule for delivery of a probiotic composition taught in Kabadi with the nitrogen purging two piece capsule of Naidu to arrive at a sealed probiotic capsule with long shelf life.
Regarding claim 30, Naidu teaches that viscosity enhancers can provide improved anaerobic conditions for the probiotic organisms inside the capsule (column 18 lines 30-41). Naidu also teaches the composition of Lactobacilli in oil (table 4).  While the viscosity of the Lactobacilli in oil is not measured by Naidu, a composition of oil and bacteria will necessarily have a measurable viscosity.  Naidu further states that viscosity enhancers can be added to the composition in order to improve the dispersion of capsular contents and improve conditions for the probiotics (column 18 lines 38-41). "[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kabadi in view of Naidu and Gehrman as applied to claims 9, 10, 15, 19, 24-26, and 30 above, and further in view of Stegemann (Sven Stegemann, Sudershan Vishwanath, Ravi Kumar, Dominique Cade, Missy Lowery, Keith Hutchison, Michael Morgen, Aaron Goodwin and Chang Lee Comparative human in-vivo study of an immediate release tablet over-encapsulated by gelatin and hydroxypropyl methyl. 2015).
Kabadi teaches a HPMC capsule and HPMC seals to enclose a probiotic formulation ([0176] and [0178]).  	Kabadi also teaches the use of carrageenan as a polymer for live enzyme encapsulation (p9 left column line 1).  Kabadi teaches water as part of the final HPMC capsule ([0240, 0244]).  Kabadi fails to teach potassium acetate as part of the capsule. 
Stegemann et al. discloses that potassium acetate is commonly used as part of the HPMC capsule as a gelling promoter (p2 left column lines 5-11).  
It would be obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify the HPMC encapsulated probiotics as taught in Kabadi with the potassium acetate that is commonly used in HPMC capsules as taught by Stegemann.  To one skilled in the arts it would be expected that an HPMC capsule contains water, carrageenan and potassium acetate as that is how that type of capsule is commonly made.  Thus one of ordinary skill in the arts would have a reasonable expectation of success in creating a probiotic composition enclosed in HPMC capsules that contain water, carrageenan and potassium acetate before the effective filing date of the claimed invention.  

Response to Arguments
	Regarding examination of claim 12 in applicant remarks on p.5, applicant’s response to the restriction requirement filed on 8/23/21 elected the specie “(a) hydroxypropylmethyl cellulose (HPMC) as the plant based cellulose of both the seal and the capsule”. This specie is found and examined in claim 14 above. The election of the specie resulted in the withdrawal of claim 12 as the elected specie is not mentioned in claim 12. Claim 12 is marked withdrawn on the amended claim set submitted 5/31/22 and remains withdrawn. 
Applicant argues on p.7 that Kabadi, Naidu and Gehrman teach different manners of delivering probiotics. This argument has been fully considered but is not persuasive. Kabadi teaches oral delivery of probiotics (abstract). Naidu teaches the capsule comprises edible oils and one of ordinary skill in the art recognizes that capsules with edible oils and probiotics can be taken orally (column 1 “field of invention” section).  Gehrman teaches that the composition can be taken orally (column 1 “STABILIZED LIQUID BACTERIAL SUSPENSION
FOR ORAL ADMINISTRATION TO ANIMALS” as titled). Thus, each reference teaches oral delivery of probiotics.
	Applicant further argues on p.7 that there would be no benefit to modify the teachings of Kabadi with Naidu and Gehrman. This argument has been fully considered but is not persuasive. Nadiu and Gehrman teach the improved stability of the bacteria resulting from their modifications. See non-final rejection filed on 11/29/21 p5 lines 11-15. This rationale is reiterated above in the 103 rejection. 
	Applicant further argues on p.7 that there is no reasonable expectation of success in combining the three references. This argument has been fully considered but is not persuasive. Each reference teaches the use and delivery of probiotics, specifically Lactobacillus (see remarks p6). MPEP 2143.02 states that obviousness does not require absolute predictability, but only a reasonable expectation of success is required.
	Applicant further argues on p.7 that PTO failed to demonstrate how Stegemann overcomes the deficiencies of Kabadi, Nadiu and Gehrman. Kabadi failed to teach the inclusion of potassium acetate, however Stegemann teaches that this compound is commonly found in HPMC capsules. Thus Stegemann overcomes the failues of Kabadi, Nadiu and Gehrman to explicitly teach potassium acetate by teaching that the compound is commonly found in HPMC capsules. See non-final rejection p8 lines 8-9 and 12-14. This rationale is reiterated above in the 103 rejection. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR L KANE/Examiner, Art Unit 1657         

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657